Citation Nr: 1047501	
Decision Date: 12/21/10    Archive Date: 12/22/10

DOCKET NO.  06-13 462	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an initial disability rating in excess of 10 
percent for service-connected left knee patellofemoral pain 
syndrome.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

D. Havelka, Counsel


INTRODUCTION

The Veteran had a period of active duty for training from April 
to September 1993.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2005 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama, which granted service connection for left knee 
patellofemoral pain syndrome and assigned a 10 percent initial 
disability rating for the period from January 13, 2005. 

The case was previously before the Board in April 2009, when it 
was remanded to obtain private medical records identified by the 
Veteran.  The requested development has been completed.  


FINDING OF FACT

The Veteran's service-connected left knee patellofemoral pain 
syndrome has for the initial rating period manifested extension 
to 0 degrees, flexion to 50 degrees, and complaints of pain and 
discomfort, with no objective evidence of arthritis, subluxation, 
instability, or ankylosis.


CONCLUSION OF LAW

The criteria for an initial disability rating in excess of 10 
percent for service-connected left knee patellofemoral pain 
syndrome have not been met for any period.  38 U.S.C.A. §§ 1155, 
5103(a), 5103A, 5107(b) (West 2002 & Supp. 2010); 
38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.14, 4.71a, 
Diagnostic Codes 5003, 5256, 5257, 5258, 5260, and 5261 (2010).



REASONS AND BASES FOR FINDING AND CONCLUSION

Disability Rating Criteria

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment of 
earning capacity resulting from a disability.  Separate 
diagnostic codes identify the various disabilities.  38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4.  Evaluation of a service-connected 
disorder requires a review of the veteran's entire medical 
history regarding that disorder.  38 C.F.R. 
§§ 4.1 and 4.2.  

In a claim for a greater original rating after an initial award 
of service connection, all of the evidence submitted in support 
of the veteran's claim is to be considered.  Separate ratings can 
be assigned for separate periods of time based on the facts 
found, a practice known as "staged" ratings.  See Fenderson v. 
West, 12 Vet. App. 119 (1999); 38 C.F.R. § 4.2.  

When there is a question as to which of two evaluations should be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  It is necessary to evaluate the disability from 
the point of view of a veteran working or seeking work, 38 C.F.R. 
§ 4.2, and to resolve any reasonable doubt regarding the extent 
of the disability in the veteran's favor, 38 C.F.R. § 4.3.  

In determining a disability evaluation, VA has a duty to 
acknowledge and consider all regulations that are potentially 
applicable based upon the assertions and issues raised in the 
record, and to explain the reasons used to support the 
conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all disability 
ratings are then combined in accordance with 
38 C.F.R. § 4.25.  However, the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is not allowed.  38 C.F.R. § 4.14.  Thus, a claimant 
may not be compensated twice for the same symptomatology as 
"such a result would overcompensate the claimant for the actual 
impairment of his earning capacity."  See Brady v. Brown, 4 Vet. 
App. 203, 206 (1993) (interpreting 
38 U.S.C.A. § 1155).  This would result in pyramiding, which is 
contrary to the provisions of 38 C.F.R. § 4.14.  A claimant may 
have separate and distinct manifestations attributable to the 
same injury; if so, these should be rated under different 
diagnostic codes.  See Fanning v. Brown, 4 Vet. App. 225 (1993).

Initial Rating of Left Knee Patellofemoral Pain Syndrome

The June 2005 rating decision on appeal granted service 
connection for left knee patellofemoral pain syndrome, and 
assigned a 10 percent initial disability rating under Diagnostic 
Code 5260 for the initial rating period from January 13, 2005 
(the date of receipt of Veteran's claim for service connection).  
The Veteran entered a notice of disagreement with the initial 10 
percent disability rating, contending that he had undergone left 
knee surgery in 2003, that the left knee disability caused 
complications performing the physical aspects of his job as a 
fire fighter, and that he had chronic knee pain with certain 
movements.  The Veteran's representative has written urging the 
application of reasonable doubt in the Veteran's claim. 

A review of the history of this case includes service treatment 
records that reveal that the Veteran injured his left knee during 
active duty for training in 1993.  Private medical records reveal 
that the Veteran subsequently re-injured his left knee.  
Ultimately, arthroscopic surgery of the left knee was conducted 
in August 2003, at which time a tear of the lateral meniscus of 
the left knee was identified and treated with a partial 
meniscectomy.  In August 2003, the Veteran's anterior and 
posterior curciate ligaments were found to be intact. 

Private medical records dated subsequent to the surgery in August 
2003 reveal that the Veteran had improved function of the left 
knee with post-surgical physical therapy.  A record dated August 
12, 2003 indicated the Veteran had "progressed rapidly" and was 
up to jogging a quarter of a mile with improvement in his 
complaints of pain.  

Private medical records show that in 2005, the Veteran again 
required several sessions of physical therapy for treatment of 
left knee complaints.  A February 2005 record had aching and 
stiffness of the left knee with running.  Range of motion testing 
indicated that left knee range of motion was "within normal 
limits."  Objective testing for instability of the left knee was 
negative.  His symptoms of pain and stiffness were treated with 
strengthening and flexibility exercises.  

In January 2005, the Veteran filed his claim for service 
connection for a left knee disability.  In June 2005 a 
Compensation and Pension examination of the Veteran was 
conducted.  The Veteran reported that his left knee had 
"progressively worsen over the years since military discharge."  
He reported intermittent aching pain of the left knee along with 
swelling, giving way and fatigability.  He denied stiffness, 
heat, redness, or lack of endurance of the left knee.  He 
reported treating his left knee pain with Motrin but occasionally 
had flare-ups of severe pain once a week.  He denied use of 
crutches or cane to ambulate, but reported that he wore a knee 
brace on his left knee and reported that he used such a brace 
approximately 40 percent of the time.  He did not report any 
episodes of dislocation or recurrent subluxation of the left 
knee.  He also reported being employed as a firefighter and that 
he was a supervisor and that he could control his required level 
of physical activity on the job.  

Physical examination by VA in January 2005 revealed that the 
Veteran ambulated without aid.  His gait was steady.  He could do 
"a full squat with limitation," related to moderate pain in his 
left knee.  There was no evidence of erythema or edema.  Range of 
motion of the left knee was extension to 0 degrees and flexion to 
110 degrees with limitation resulting from mild pain.  There was 
no evidence of fatigue, weakness, or incoordintion resulting from 
repetitive motion of the knee.  There was no objective evidence 
of instability of the left knee on testing.  X-ray examination 
revealed normal findings.  

In April 2008, the most recent VA Compensation and Pension 
examination of the Veteran was conducted.  He reported complaints 
of intermittent aching in his left knee with three to four flare-
ups a week which last several hours.  Standing and walking 
increase his pain which he treats with ibuprofen.  He reported 
wearing a knee brace.  It was noted that he was employed as a 
firefighter and that he had "no problems with activities of 
daily living."  Physical examination revealed no limp with 
ambulation.  Range of motion testing of the left knee revealed 
extension to 0 degrees and flexion to 50 degrees.  Repetitive 
motion caused no increased loss of motion due to pain, fatigue, 
weakness, lack of endurance or incoordintion.  No instability of 
the knee was present on testing.  There was no joint tenderness, 
effusion, heat, redness, or crepitius.  X-ray examination 
revealed "no significant joint, bone, or soft tissue 
abnormality" of the left knee.  The assessment was "status post 
arthroscopic surgery for derangement, left knee."  The examiner 
also indicated the opinion that the "patient is presently 
experiencing a mild disability from his left knee."   

The Veteran has submitted evidence showing he is employed as a 
fire fighter and documenting that there are exercise and physical 
fitness requirements for the job.  However, this evidence does 
not show that his left knee impacts his ability to maintain the 
required level of fitness for the job.  

In March 2008, the Veteran presented sworn testimony at a hearing 
before a Decision Review Officer at the RO.  He testified that he 
has pain in his left knee, which gives him problems when getting 
out of bed in the morning.  He also testified he had left knee 
swelling with exercise or physical activity at his fire fighting 
job.  He testified that he has "instability" of his left knee 
that it sometimes "feels like it is going to give way."  

The Veteran's service-connected left knee patellofemoral pain 
syndrome was initially rated at 10 percent pursuant to Diagnostic 
Code 5260, which contemplates limitation of flexion of the leg 
(knee).  Under Diagnostic Code 5260, a noncompensable (0 percent) 
rating is warranted for flexion being limited to 60 degrees.  A 
10 percent rating contemplates flexion limited to 45 degrees.  A 
20 percent rating is warranted when flexion is limited to 30 
degrees.  A 30 percent rating, the highest assignable under this 
Diagnostic Code, contemplates flexion being limited to 15 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260.  

Limitation of extension of the leg (knee) is rated under 
Diagnostic Code 5261.  A noncompensable disability rating is 
warranted when extension is limited to 5 degrees.  A 10 percent 
rating is warranted when extension is limited to 10 degrees.  
When extension is limited to 15 degrees 20 percent rating is 
warranted.  Disability ratings up to 50 percent are assignable 
for more severe limitations of extension.  38 C.F.R. § 4.71a.  

The 2005 VA examination report notes that the Veteran's left knee 
range of motion was extension to 0 degrees and flexion to 110 
degrees.  The 2008 VA examination report revealed a range of 
motion with extension to 0 degrees and flexion to 50 degrees.  
While the 2008 examination report shows a much more severely 
limited flexion, the other objective evidence of record such as 
tenderness of the knee is much less than noted at the prior VA 
examination.  Also the private physical therapy records obtained 
indicate an essentially normal range of motion of the left knee.  
38 C.F.R. § 4.71, Plate II reflects that normal flexion and 
extension of a knee is from zero degrees of extension to 140 
degrees of flexion.  Even with the most severely limited ranges 
of motion noted on 2008 VA Compensation and Pension examination 
in 2008, the evidence of record indicates that the Veteran's left 
knee does not have flexion limited to 45 degrees.  For these 
reasons, the Board finds that the criteria for an initial 
disability rating in excess of 10 percent for service-connected 
left knee patellofemoral pain syndrome, based on limitation of 
flexion of the knee under Diagnostic code 5260, have not been met 
for any period of initial rating appeal.  

The Veteran has not for any period had limitation of extension of 
the left leg (knee) to 10 degrees that would warrant a separate 
10 percent rating based on limitation of extension under 
Diagnostic Code 5261.  For this reason, the Board also finds that 
separate disability ratings are not warranted under Diagnostic 
Codes 5260 and 5261 for separate compensable ratings base on both 
flexion and extension limitations.

VA General Counsel provided additional guidance involving 
increased rating claims for musculoskeletal joint disabilities.  
Specifically, the VA General Counsel interpreted that, where the 
medical evidence shows that a veteran has arthritis of a joint 
and where the diagnostic code applicable to his/her disability is 
not based upon limitation of motion, a separate rating for 
limitation of motion under Diagnostic Code 5003 may be assigned, 
but only if there is additional disability due to limitation of 
motion.  See VAOPGCPREC 23-97.  The Board finds that separate 
disability ratings are not warranted in this case, both because 
the x-ray evidence of record shows that the Veteran's left knee 
is essentially normal, with no evidence of arthritis of the left 
knee, and the Veteran does not in fact have a separate disability 
of left knee instability.  

Diagnostic Code 5257 contemplates other impairment of the knee 
that is not based on arthritis or limitation of motion.  Under 
Diagnostic Code 5237, recurrent subluxation or lateral 
instability may be rated at 10 percent, 20 percent, or 30 
percent, depending on severity.  Although the Veteran has assert 
during the appeal that he has instability of the left knee and 
that he wears a knee brace, his general assertions are outweighed 
by the other evidence of record, including his own histories and 
testimony that do not include instability among the complaints, 
and all objective medical testing that reveals no instability or 
subluxation of the left knee.  Accordingly the assignment of a 
separate disability rating for instability of the left knee under 
this Diagnostic Code is not warranted.  38 C.F.R. § 4.71a, 
Diagnostic Code 5257.  

Disability ratings from 30 to 60 percent are assignable under 
Diagnostic Code 5256 for ankylosis of the knee; however, as the 
analysis above demonstrates, the Veteran has full extension and 
flexion limited to 50 degrees, which reflects motion of the left 
knee.  There is no evidence of ankylosis of the knee of record.  
For this reason, the assignment of a disability rating based on 
ankylosis under Diagnostic Code 5256 is not warranted.  38 C.F.R. 
§ 4.71a.  

The Veteran is service connected for left knee patellofemoral 
pain syndrome.  In August 2003 he had arthroscopic surgery of the 
left knee and a partial meniscectomy.  He has some limitation of 
flexion of the left knee with complaints of pain and stiffness.  
This exactly matches the criteria for assignment of a 10 percent 
rating under Diagnostic Code 5259 for symptomatic removal of the 
semilunar cartilage.  38 C.F.R. § 4.71a, Diagnostic Code 5259.  
The assignment of 20 percent rating under Diagnostic Code 5258 is 
not warranted because dislocation of the semilunar cartilage is 
not shown by the evidence of record.  

The Board has considered rating the Veteran's service-connected 
left knee disability under all potentially applicable Diagnostic 
Codes above.  None of the criteria warranting the assignment of a 
disability rating in excess of 10 percent are shown to be met in 
the present case.  38 C.F.R. § 4.71, Diagnostic Codes 5256, 5257, 
5258, 5260, 5261.

For these reason, the Board finds that the preponderance of the 
evidence is against the a higher initial disability rating in 
excess of 10 percent for the service-connected left knee 
patellofemoral pain syndrome for any period.  As the 
preponderance of the evidence is against the claim, there is no 
doubt to be resolved, and the appeal for a higher initial 
disability rating must be denied.  38 U.S.C.A. § 5107(b), 38 
C.F.R. 
§ 4.3.

In evaluating the Veteran's claim, the application of a higher 
disability evaluation based on functional loss due to weakness, 
fatigability, incoordination, or pain on movement of a joint 
under 38 C.F.R. §§ 4.40, 4.45, and 4.59 has been considered. See 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Veteran has 
complaints of pain, and weakness; however, this functional 
impairment is considered by the disability ratings assigned 
above.  The April 2008 VA examination report specifically 
reflects findings that range of motion testing of the left knee 
revealed extension to 0 degrees and flexion to 50 degrees, and 
that repetitive motion caused no increased loss of motion due to 
pain, fatigue, weakness, lack of endurance or incoordination.   
Generally, the degrees of disability specified by the rating 
schedule are considered adequate to compensate for considerable 
loss of working time from exacerbations or illnesses 
proportionate to the severity of the several grades of 
disability.  
38 C.F.R. § 4.1.

Extraschedular Consideration

Consideration has also been given regarding whether the schedular 
evaluation is inadequate, requiring that the RO refer a claim to 
the Chief Benefits Director or the Director, Compensation and 
Pension Service.  An extra-schedular evaluation is warranted 
where a service-connected disability presents an exceptional or 
unusual disability picture with marked interference with 
employment or frequent periods of hospitalization that render 
impractical the application of the regular schedular standards. 
38 C.F.R. § 3.321(b)(1).  An exceptional or unusual disability 
picture occurs where the diagnostic criteria do not reasonably 
describe or contemplate the severity and symptomatology of a 
veteran's service- connected disability.  Thun v. Peake, 22 Vet. 
App. 111, 115 (2008).  If there is an exceptional or unusual 
disability picture, then the Board must consider whether the 
disability picture exhibits other factors such as marked 
interference with employment and frequent periods of 
hospitalization.  Thun, 22 Vet. App. at 115-116. When those two 
elements are met, the appeal must be referred for consideration 
of the assignment of an extraschedular rating, otherwise, the 
schedular evaluation is adequate, and referral is not required.  
Thun at 116.  

The schedular evaluations are adequate to rate the Veteran's 
service-connected left knee disability as the diagnostic criteria 
adequately address the severity and symptomatology of the 
Veteran's service-connected left knee disability.  The schedular 
rating criteria in this case specifically provide for ratings 
based on limitations of knee flexion and extension.  When 
evaluating musculoskeletal disabilities, as in this Veteran's 
case, in addition to applying schedular criteria, the Board has 
considered granting a higher disability rating when functional 
loss due to limited or excessive movement, pain, weakness, 
excessive fatigability, or incoordination is demonstrated, to 
include during flare-ups and with repeated use, if those factors 
are not considered in the rating criteria.  Such factors are part 
of the schedular rating criteria for rating the Veteran's knee 
disability.  See 38 C.F.R. 
§§ 4.40, 4.45, 4.59; see also DeLuca v. Brown, 8 Vet. App. 202 
(1995).  The provisions of 38 C.F.R. §§ 4.40 and 4.45 are to be 
considered in conjunction with the diagnostic codes predicated on 
limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).  

As explained above, the Board has also specifically considered 
other potentially applicable diagnostic codes that rate on 
criteria other than just limitation of motion that were found not 
to be factually applicable in this case.  The evidence shows that 
the Veteran is employed as a fire fighter with no impairment to 
his ability to meet his physical fitness requirement.  Therefore, 
the Board finds that the Veteran's left knee disability picture 
is contemplated by the rating schedule, and no extraschedular 
referral is required.

Duties to Notify and Assist

Upon receipt of a complete or substantially complete application, 
VA must notify the claimant of the information and evidence not 
of record that is necessary to substantiate a claim, which 
information and evidence VA will obtain, and which information 
and evidence the claimant is expected to provide.  38 U.S.C.A. 
§ 5103(a).

The notice requirements apply to all five elements of a service 
connection claim: 1) veteran status; 2) existence of a 
disability; 3) a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 
Vet. App.112 (2004).  The notice requirements may be satisfied if 
any errors in the timing or content of such notice are not 
prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).

In this case, the Veteran filed a claim for service connection 
for left knee disability in January 2005.  The RO provided the 
appellant pre-adjudication notice for his claim for service 
connection in a letter dated February 2005.  The claim was 
adjudicated and service connection for a left knee disability was 
granted in a June 2005 RO rating decision.

In cases where service connection has been granted and an initial 
disability rating and effective date have been assigned, the 
typical service connection claim has been more than 
substantiated, it has been proven, thereby rendering 38 U.S.C.A. 
§ 5103(a) notice no longer required because the purpose that the 
notice is intended to serve has been fulfilled.  Dingess v. 
Nicholson, 19 Vet. App. at 490-91 (2006).  Accordingly, once 
service connection was granted for a left knee disability and a 
disability rating and effective date was assigned section 5103(a) 
notice was no longer required.  Courts have held that, once 
service connection is granted the claim is substantiated, 
additional notice is not required and any defect in the notice is 
not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

To assist the Veteran, VA has obtained service treatment records, 
VA examination reports, and other evidence.  VA afforded the 
Veteran the opportunity to present statements and evidence in 
support of his appeal for a higher initial disability rating, 
which the Veteran has done in writing, through personal hearing 
testimony, and through various briefs in support of his claim by 
his representatives.  All known and available records relevant to 
the issue on appeal have been obtained and associated with the 
Veteran's claims file.

In any event, the Veteran has neither alleged nor demonstrated 
any prejudice with regard to the content or timing of the 
notices.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) 
(reversing prior case law imposing a presumption of prejudice on 
any notice deficiency, and clarifying that the burden of showing 
that an error is 


harmful, or prejudicial, normally falls upon the party attacking 
the agency's determination); see also Mayfield v. Nicholson, 444 
F.3d 1328, 1333-34 (Fed. Cir. 2006).  For these reasons, the 
Board finds that VA has substantially complied with the VCAA 
notice and assistance requirements.


ORDER

An initial disability rating in excess of 10 percent for left 
knee patellofemoral pain syndrome is denied.  


____________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


